DETAILED ACTION
	Claims 1-8 have been considered for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taku Bando (JP 2016-081387A) (from applicant’s IDS) in view of Snider et al. (US Publication 2008/0049949).
In re Claim 1, Taku Bando discloses an electronic device comprising: a base member 40 on which a female screw 46 is formed; a coupling member 4 that is detachably coupled to a coupling target part 10 provided in a coupling target device 1; and a male screw member 7 that is coupled to the female screw, the male screw member fixing the coupling member 4 to the base member 40.  Taku Bando does not explicitly disclose wherein the base member is made of synthetic resin material.  However, providing such is not new.  For example, Snider discloses a base member 68 that is made of synthetic resin material.  Snider, paragraph 0243.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided a synthetic resin base member as disclosed in Snider with the device as otherwise disclosed in Taku Bando.  A synthetic resin base member would be lighter and easier to manufacture.  Furthermore, Snider suggests that a base 
In re Claim 2, Taku Bando discloses wherein the baes member 40 is provided with a concave hole (See Figure 4C), and the female screw forms the concave hole. 
In re Claim 3, Snider discloses a ground part 212; and a conductive part 216 that electrically connects a coupling member 736, 738, 740, 742 and the ground part 212, wherein the base member is provided with an opening portion (See Figure 16) into which a part of the conductive part is inserted. 
In re Claim 4, Snider discloses wherein the conductive part includes: a first member 218 fixed to the base member 68 and electrically connected to the ground part 212; and a second member 216 inserted into the opening portion and interposed between the first member and the coupling member. 
In re Claim 5, Snider discloses wherein the conductive part 216 includes: a fixing portion 218 fixed to the base member; and an elastic portion 220 that is connected to the fixing portion, is inserted into the opening portion, and comes into contact with the coupling member to elastically press the coupling member. 
In re Claim 6, Snider discloses a seal member 20, wherein the opening portion includes a through-hole, and the seal member seals a space between the coupling member and a periphery of the opening portion in the base member 68. 
In re Claim 7, Taku Bando discloses wherein the base member 40 includes: a first wall; a second wall that extends from the first wall in a direction intersecting the first wall, the second wall having at least a part extending along an outer edge portion of the first wall; and a boss 46 
In re Claim 8, Taku Bando discloses wherein the base member 40 includes: a first wall; a second wall that has at least a part extending along an outer edge portion of the first wall, the second wall extending from the first wall in a direction intersecting the first wall; a boss 46 that is provided with the female screw on an inner peripheral surface; and a rib that is provided on the first wall and straddles the second wall and the boss.  See Taku Bando, Figure 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841